NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TECK KIM NG,                                     No.   18-72431

                Petitioner,                      Agency No. A070-088-937

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Teck Kim Ng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen exclusion proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We deny the

petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA denied Ng’s motion to reopen because he failed to establish

reasonable cause for his failure to appear at his hearing, and in the alternative, as a

matter of discretion based upon his extreme lack of diligence in pursuing his

motion. In his opening brief, Ng failed to challenge the BIA’s denial of his motion

to reopen as a matter of discretion, which is dispositive. See INS v. Rios-Pineda,

471 U.S. 444, 449 (1985) (a motion to reopen is within the sound discretion of the

Attorney General, and the Attorney General has “broad discretion” to grant or deny

motions to reopen); Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      Because the denial as a matter of discretion is dispositive, we need not

address Ng’s contentions regarding whether he established reasonable cause for his

failure to appear. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the

courts and the agency are not required to make findings on issues the decision of

which is unnecessary to the results).

      PETITION FOR REVIEW DENIED.




                                           2                                     18-72431